Name: Commission Regulation (EC) No 2771/2000 of 18 December 2000 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product;  agricultural policy
 Date Published: nan

 Avis juridique important|32000R2771Commission Regulation (EC) No 2771/2000 of 18 December 2000 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 321 , 19/12/2000 P. 0034 - 0034Commission Regulation (EC) No 2771/2000of 18 December 2000amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 29(2) thereof,Whereas:(1) Commission Regulation (EC) No 2789/98(2), as last amended by Regulation (EC) No 1439/2000(3), grants a temporary derogation from Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector(4), as last amended by Regulation (EC) No 1659/2000(5).(2) The general economic conditions applying to exports of beef and veal allow certain conditions to be relaxed temporarily. As a result, the current authorisation increasing the period of validity of export licences with advance fixing of the refund from 30 to 60 days and extending the derogation laid down in Article 10(5) of Regulation (EC) No 1445/95 to products covered by code CN 0202 can be extended. The period of validity of Regulation (EC) No 2789/98 should therefore be extended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1In the second paragraph of Article 2 of Regulation (EC) No 2789/98, the date "31 December 2000" is hereby replaced by "30 June 2001".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 347, 23.12.1998, p. 33.(3) OJ L 161, 1.7.2000, p. 67.(4) OJ L 143, 27.6.1995, p. 35.(5) OJ L 192, 28.7.2000, p. 19.